Case 6:17-cv-00034-NKM-RSB Document 78 Filed 01/30/19 Page 1 of 1 Pageid#: 619




                       IN THE UNITED STATES DISTRICT COURT                                   1/30/2019
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                        LYNCHBURG DIVISION


  KATHERINE PAINTER,                                     CASE NO. 6:17-cr-00034
                                           Plaintiff

  v.                                                     ORDER
  BLUE RIDGE REGIONAL JAIL AUTHORITY,             ET
  AL.,
                                                         JUDGE NORMAN K. MOON
                                     Defendant.

        Before the Court is Plaintiff Katherine Painter’s motion for attorney’s fees pursuant to 42

 U.S.C. § 1988. (Dkt. 66). Section 1988 provides that “[i]n any action or proceeding to enforce a

 provision of section[] 1983 . . . the court, in its discretion, may allow the prevailing party . . . a

 reasonable attorney’s fee as part of the costs.” 42 U.S.C.A. § 1988(b). Plaintiff claims the

 default judgment obtained against Defendant Farrar provides her with the necessary prevailing

 party status. (Dkt. 66 at 12). Because this Court vacated the default judgment, (dkt. 77),

 Plaintiff does not hold prevailing party status, thus her motion is DENIED as moot.

        It is so ORDERED.

        The Clerk of Court is hereby directed to send a certified copy of this Order to all counsel

 of record.

        Entered this ____
                     30th day of January, 2019.
